       Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 ANTHONY BUCHANAN,                             )   Civil Action
                                               )   No.
      Plaintiff,                               )
                                               )   JURY TRIAL DEMANDED
 v.                                            )
                                               )
 PRECISION CASTPARTS CORP. d/b/a               )
 PCC AIRFOILS, LLC.,                           )
                                               )
   Defendant.                                  )
 _______________________________

                         COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Anthony Buchanan (“Plaintiff”), by and through

undersigned counsel, and files this Complaint for Damages against Defendant

Precision Castparts Corp. d/b/a PCC Airfoils, LLC., (“PCC Airfoils” or

“Defendant”) pursuant to the Family Medical Leave Act (“FMLA”) and shows the

Court as follows:

                          JURISDICTION AND VENUE

                                          1.

        Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).




                                          1
      Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 2 of 10




                                          2.

      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                     PARTIES

                                          3.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                          4.

      Defendant Precision Castparts Corp. is a foreign business qualified and

licensed to do business in Georgia as PCC Airfoils, Inc., and at all times material

hereto has conducted business within this District. Defendant is subject to personal

jurisdiction in this Court over the claims asserted herein.

                                          5.

      Defendant PCC Airfoils, Inc. may be served with process by delivering a copy

of the summons and complaint to its registered agent, National Registered Agents,

Inc., 289 S. Culver Street, Lawrenceville, Georgia, 30046-4805.




                                           2
      Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 3 of 10




                           FACTUAL ALLEGATIONS

                                           6.

      Defendant is now, and at all times relevant hereto, has been an employer

subject to the FMLA.

                                           7.

      Plaintiff started working for PCC Airfoils April 13, 2015 as a temporary

employee through Staffmate Temporary Services. Plaintiff alternated between

temporary and permanent employment with PCC Airfoils until May 27, 2019.

Plaintiff became a PCC Airfoils permanent employee on May 29, 2019.

                                           8.

      On or about June 12, 2019, Plaintiff sprained his right ankle on his way to

work. Under the direction of his Safety Manager, Kecia Whitehead, and the approval

of the Post-Cast Manager, John Castro, Plaintiff was sent home early.

                                           9.

      Due to Plaintiff’s inability to wear a steel toe safety shoe, Defendant told

Plaintiff that he should not return to work as there was no light duty assignment

available. Plaintiff’s efforts to return to work were precluded by Defendant’s

inability to offer alternative work that did not require Plaintiff to wear a safety shoe.




                                           3
     Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 4 of 10




                                         10.

       Defendant did not advise Plaintiff of his eligibility for FMLA for his sprained

ankle injury.

                                         11.

       On or about June 25, 2019, Deland Bailey, granted Plaintiff accommodation

for late arrival due to continued pain and swelling associated with his sprained ankle.

Plaintiff’s injury did not fully heal because he walked approximately 6 miles to work

daily. Plaintiff requested accommodation for his late arrivals and absences for his

sprained ankle because his injury caused him pain and hindered his movements.

However, based on Defendant’s internal attendance points system, Plaintiff’s

absences and tardiness resulted in attendance violation points against him.

                                         12.

      On August 1, 2019 to August 2, 2019 and August 21, 2019 to August 22,

2019, Plaintiff was absent due to the onset of pneumonia. Plaintiff visited the

emergency room and reported absences to Defendant.

                                         13.

      Plaintiff was hospitalized from October 6, 2019 to October 13, 2019 for

pneumonia complications. Defendant approved FMLA for Plaintiff’s pneumonia

hospitalization. However, absences associated with Plaintiff’s pneumonia prior to


                                          4
       Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 5 of 10




his October 6, 2020 hospitalization resulted in attendance violation points against

him.

                                        14.

       Plaintiff continued to experience issues with his sprained ankle and

pneumonia, and he reported all absences and tardiness as medical issues to

Defendant. Plaintiff’s absences and tardiness due to his medical issues were beyond

his control.

                                        15.

       Defendant terminated Plaintiff on November 22, 2019 for violation of the

company’s attendance policy based on Defendant’s internal attendance points

system.

                                        16.

       If Defendant had notified Plaintiff of his FMLA rights and if Plaintiff’s

underlying attendance infractions that occurred between June 2019 and October

2019 were properly treated as FMLA covered absences, Plaintiff would not have

incurred sufficient points to warrant termination of his employment.

                                        17.

       Any reason given for Plaintiff’s termination is pretext for unlawful

interference and retaliation under the FMLA.


                                         5
     Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 6 of 10




                                        18.

      Any reason given for Plaintiff’s termination is pretext for unlawful

interference and retaliation under the FMLA.

                                        19.

      Defendant was on notice that Plaintiff’s absences were necessitated by

qualifying conditions under the FMLA.

                                        20.

      Defendant terminated Plaintiff because of his need for FMLA and protected

leave and/or due to FMLA protected work absences.

                                        21.

      In terminating Plaintiff, Defendant interfered with Plaintiff’s exercise of

FMLA rights and/or retaliated against Plaintiff for his exercise of FMLA rights.

                                        22.

      Defendant terminated Plaintiff in retaliation for his exercise of rights

protected by the FMLA. In so doing, Defendant violated the FMLA.

                                        23.

      Plaintiff worked more than 1250 hours during the 12-month period

immediately preceding his FMLA protected absences, requested leave, and




                                         6
     Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 7 of 10




termination. Plaintiff was employed by Defendant for more than 12 months

preceding his FMLA protected absences, request for leave and termination.

                                        24.

      Defendant is a private sector employer, with 50 or more employees in 20 or

more workweeks in the 2018 and 2019 calendar years, within 75 miles of the location

where Plaintiff worked for Defendant.

                            CLAIMS FOR RELIEF

      VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT

                                 COUNTS I & II

              (FMLA INTERFERENCE AND RETALIATION)

                                        25.

      Plaintiff repeats and re-alleges the preceding paragraphs as if set forth fully

herein.

                                        26.

      Defendant is and, at all times relevant, has been an ‘employer’ as defined by

the FMLA.

                                        27.

      Plaintiff was an eligible employee under the FMLA.




                                         7
      Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 8 of 10




                                            28.

      Plaintiff engaged in protected conduct under the Family Medical Leave Act,

29 U.S.C. § 2601, et seq., entitling him to all appropriate relief under the statute.

                                            29.

       Defendant interfered with Plaintiff’s rights protected under the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate

relief under the statute.

                                            30.

      Defendant retaliated against Plaintiff for the exercise of protected conduct

under the Family Medical Leave Act, 29 U.S.C. 2601, et seq., entitling Plaintiff to

all appropriate relief under the statute.

                                            31.

      Defendant terminated Plaintiff because of his need for intermittent FMLA

leave and/or due FMLA protected work absences. Any reason given for Plaintiff’s

termination is pretext for unlawful FMLA interference and/or retaliation.

                                            32.

      Defendant terminated Plaintiff in retaliation for his exercise of rights

protected by the FMLA. In so doing, Defendant violated the FMLA.




                                            8
     Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 9 of 10




                                          33.

      As a result of his termination, Plaintiff has suffered lost wages and other

damages for which he is entitled to recover. Defendant’s violations of the FMLA

were reckless and Plaintiff is entitled to liquidated damages.



      WHEREFORE, Plaintiff judgment as follows:

      (a)          Special damages and/or liquidated damages for lost wages and

                   benefits and prejudgment interest thereon,

      (b)          Reasonable attorney’s fees and expenses of litigation;

      (c)          Trial by jury as to all issues;

      (d)          Prejudgment interest at the rate allowed by law;

      (e)          Declaratory relief to the effect that Defendant has violated

                   Plaintiff’s statutory rights;

      (f)          All equitable relief available under the FMLA, including

                   injunctive relief of reinstatement, or front pay in lieu thereof, and

                   prohibiting Defendant from further unlawful conduct of the type

                   described herein; and

      (g)          All other relief to which he may be entitled.




                                           9
     Case 1:20-cv-04108-TCB-CCB Document 1 Filed 10/05/20 Page 10 of 10




      This 5th day of October 2020.

                                           BARRETT & FARAHANY

                                           /s/Nikeisha A. Bradley
                                           Nikeisha A. Bradley
                                           Georgia Bar No. 468749
                                           Attorney for Plaintiff

1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
470-284-7265 direct
440-214-0120 main
440-214-0125 facsimile
Nikki@justiceatwork.com




                                      10
